UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
ANGELO RICHARDSON,                  )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 13-0868 (ABJ)
                                    )
TAMMY RICHARDSON, et al.,           )
                                    )
                  Defendants.       )
____________________________________)


                                MEMORANDUM OPINION

       Plaintiff Angelo Richardson filed a complaint in Superior Court of the District of

Columbia against defendants Tammy Richardson, Tammy Watson, Demarious Chung, and

Delegate to the U.S. House of Representatives Eleanor Holmes Norton. Defendant Norton has

removed the case to this Court under 28 U.S.C. § 1442(a). Notice of Removal (June 10, 2013)

[Dkt. # 1]. Norton also filed a Notice of Related Case (June 10, 2013) [Dkt. # 2], Richardson v.

Norton, 1:12-cv-01937-ABJ. 1 Because the Court lacks subject matter jurisdiction, it will dismiss

the action with prejudice.

       On May 6, 2013, plaintiff filed a complaint consisting of a single page with one

paragraph:

                      Premeditated plot at birth Plaintiff Angelo Richardson involve with
               a presidential investigation at Providence Hospital, separated from
               biological mother neglected at birth plot on identity brian wash with no
               legal documentation plaintiff Angelo Richardson request a subpoena
               Samantha Grey to take a D.N.A test with Angelo Richardson for proof and
               evident as a witness to a law suit against Congress using my economic
               skill.

1       The Court dismissed Richardson v. Norton, 1:12-cv-01937-ABJ, for lack of subject
matter jurisdiction. See Order, December 3, 2012 [Dkt. # 3].
Compl., Ex. 3 to Notice of Removal [Dkt. # 1-3].

       On May 8, 2013, he filed an amended complaint, also containing a single paragraph:

                       Plaintiff Angelo Richardson life were premeditated at birth at
               providence hospital, separated from his biological mother Neglected at
               birth ploted on with his identity brian wash with no legal document.
               Plaintiff Angelo Richardson request a subpoena with any of the three
               defendants to take a D.N.A test for proof and evident to ask question or
               information Why did the defendants premeditated Angelo Richardson life
               a birth, Why is the plot confidential, Plaintiff Angelo Richardson is
               separated from his biological mother, Samantha Grey.

Am. Compl., Ex. 4 to Notice of Removal [Dkt. # 1-4] (double underline in original). Plaintiff

demands judgment in the sum of $25,000. Id.

       On June 17, 2013, plaintiff filed a motion to dismiss defendant Eleanor Holmes Norton.

Mot. to Dismiss [Dkt. # 5]. On that same date, Defendant Eleanor Holmes Norton filed a motion

to dismiss. Mot. to Dismiss [Dkt. # 6].

       “Federal courts are courts of limited jurisdiction.        They possess only that power

authorized by Constitution and statute, which is not to be expanded by judicial decree. It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994) (internal citations omitted). In addition, “‘[i]t is axiomatic that subject

matter jurisdiction may not be waived, and that courts may raise the issue sua sponte.’”

NetworkIP, LLC v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), quoting Athens Cmty. Hosp., Inc.

v. Schweiker, 686 F.2d 989, 992 (D.C. Cir. 1982). Indeed, a federal court must raise the issue

because it is “forbidden – as a court of limited jurisdiction – from acting beyond [its] authority,

and ‘no action of the parties can confer subject-matter jurisdiction upon a federal court.’” Id.,

quoting Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). A district court



                                                 2
may dismiss a complaint sua sponte pursuant to Federal Rule of Civil Procedure 12(h)(3), when

it is evident that the court lacks subject-matter jurisdiction. Evans v. Suter, No. 09-5242, 2010

WL 1632902, at *1 (D.C. Cir. Apr. 2, 2010), citing Hurt v. U.S. Court of Appeals for the D.C.

Cir., No. 07-5019, 2008 WL 441786 (D.C. Cir. Jan. 24, 2008); Scholastic Entm’t, Inc. v. Fox

Entm’t Grp., Inc., 326 F.3d 982, 985 (9th Cir. 2003); Zernial v. United States, 714 F.2d 431,

433–34 (5th Cir. 1983).

       Subject matter jurisdiction is lacking where a complaint “is patently insubstantial

presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009

(D.C. Cir. 2009), quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). A claim is “patently

insubstantial” when it is “flimsier than doubtful or questionable . . . essentially fictitious.” Best,

39 F.3d at 330 (internal quotation marks omitted); see Hagans v. Lavine, 415 U.S. 528, 536–37

(1974) (“federal courts are without power to entertain claims otherwise within their jurisdiction

if they are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly

insubstantial, [or] obviously frivolous”) (internal citations and quotation marks omitted); see,

e.g., Peters v. Obama, Misc. Action No. 10-298 (CKK), 2010 WL 2541066, at *2 (D.D.C. June

21, 2010) (sua sponte dismissing complaint alleging that President Obama had been served with

and failed to respond to an “Imperial Writ of Habeas Corpus” by the “Imperial Dominion of

Amexem,” requiring the plaintiff’s immediate release from a correctional institution).

       Although mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers, see Haines v. Kerner, 404

U.S. 519, 520 (1972); Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008),

plaintiff’s allegations in the present case present “no federal question suitable for decision.”

Best, 39 F.3d at 330. Accordingly, the Court will dismiss this case sua sponte pursuant to Rule



                                                  3
12(h)(3) of the Federal Rules of Civil Procedure for lack of subject matter jurisdiction. The

Court also dismisses plaintiff’s motion to dismiss [Dkt. # 5] and defendant Norton’s motion to

dismiss [Dkt. # 6] as moot. A separate order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: June 19, 2013




                                                4